Citation Nr: 1640080	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  11-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a bilateral foot disability.

3. Entitlement to service connection for a bilateral hip condition.

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's service connection claims for a bilateral foot disability, a bilateral hip condition, a low back condition, and a bilateral knee condition.  The Veteran disagreed with that decision and perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in July 2014.  A transcript of the hearing is in the claims folder.  

The issues of entitlement to service connection for a bilateral knee disability, a bilateral hip disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral foot condition was not manifest during service, and is not otherwise attributed to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot condition have not been met.  38°U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a VCAA notification letter in October 2009, and his claims were last readjudicated in February 2015.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records and lay statements of argument.  The Veteran was afforded two VA examinations in relation to his bilateral foot claim.  The first examination was in April 2010 and upon remand, the second examination was in July 2012; the 2012 examiner submitted a nexus opinion in August 2012.  As discussed in more detail below, the VA assessments and subsequent opinion includes a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the VA examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a bilateral foot disability is ready to be considered on the merits.

Applicable Law and Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran avers that his current bilateral foot disability is directly related to his period of service.  As a preliminary matter, the Board notes that the Veteran is currently service connected for dyshidrosis of the bilateral feet; thus the following analysis will focus on bilateral foot conditions other than dyshidrosis.  For the reasons that follow, the Board finds that service connection for a bilateral foot disability is not warranted.

Service treatment records are silent for any complaints, treatments, or manifestations of a bilateral foot disability.

Pain in the left foot was first noted in a November 1988 treatment note.  Inflammation of the left foot was diagnosed.

In May 2004, the Veteran reported numbness in his left foot.  He indicated that the symptoms have persisted for about a year.  No diagnosis or etiology was provided. 

In a July 2006 podiatry note, the Veteran reported numbness in left foot for the past two to three years.  The doctor assessed unstable foot, and opined that the left foot numbness was caused by the Veteran's back issues.

In an August 2009 treatment note, the Veteran reported bilateral foot pain.  He indicated that he also had significant numbness in his left foot.  He stated that he believes his back and knee problems contributed to his foot pain.  Upon examination, the podiatrist noted neuropathy of the left foot, but did not provide an etiology of the neuropathy or pain.

In a September 2009 addendum to the August 2009 treatment note, the podiatrist opined that "more likely than not foot problems are related to service."  No rationale was provided.

The Veteran was afforded a VA examination in April 2010 in relation to his bilateral foot condition.  At that time, the examiner opined that the Veteran's bilateral foot pain was less likely than not related to his service-connected dyshidrosis, reasoning that the Veteran's symptoms were not consistent with those associated with dyshidrosis.  The examiner also opined that the Veteran's bilateral foot pain was less likely than not related to his period of service.  In so finding, the examiner noted that there was no evidence in the Veteran's service treatment records of a foot condition that would relate to the Veteran's current symptomatology.  

The Veteran was afforded a second VA examination in July 2012.  At that time, the Veteran reported pain in both feet over the dorsum and toes, along with clicking and popping in the toes.  However, there was no swelling, heat, or redness.  The examiner diagnosed bilateral degenerative joint disease and hammer toes.  The examiner opined that the Veteran's bilateral foot condition was not related to his period of service.  He noted that there was no evidence of a foot condition in service.

Also of record are the Veteran's lay statements.  The Veteran reports that his bilateral foot condition is related to his period of service.  He states that he has always had foot pain.  See Board Transcript, p. 4.  As a lay person, the Veteran is certainly competent to report any observable symptoms, such as foot pain.  However, the Board finds that the probative value of such statements is outweighed by that of the other evidence of record.  The Veteran's service treatment records are silent as to any complaints or manifestations of a bilateral foot disability, other than dyshidrosis.  Upon discharge, the Veteran reported having issues with his knee; however, he did not report any foot issues.  In addition, his feet were noted to be clinically normal upon discharge.  Thus, the Board finds that the contemporaneous treatment records are more probative than the Veteran's current statements of foot pain during service.

The Board notes that the Veteran's treating podiatrist noted that the Veteran's foot problems are related to his period of service.  See VA Treatment Note dated September 17, 2009.  The Board also finds that the probative value of the two VA examinations of record outweighs that of the podiatrist's statement.  Both negative nexus opinions were given after review of the Veteran's claims file, to include his service treatment records and post service treatment records.  In addition, both opinions are based on medical principles and are accompanied by adequate rationale.  Contrarily, the September 2009 notation, indicating that the Veteran's foot problems are related to service, is not supported by any rationale.  The podiatrist rendering the opinion did not provide a diagnosis, nor did he specify which of the Veteran's foot problems were directly related to service.  As such, the Board finds that 2009 positive nexus is less probative than the opinions of the 2010 and 2012 VA examiners.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In sum, the probative evidence of record is against a finding that the Veteran's bilateral foot disability (other than dyshidrosis) was manifest during service, that degenerative joint disease was manifest to a compensable degree within the one year period following discharge, or that the Veteran's bilateral foot disability is in any way etiologically related to his period of service.  Thus, as the evidence is not in relative equipoise, the benefit-of-the-doubt rule is not applicable and service connection is not warranted.  In reaching this conclusion, the Board observes that there is some suggestion that his complaints of left foot numbness are a manifestation of sacroiliac joint dysfunction.  Service connection for a low back disability has not been established, but the issue is addressed in the Remand, below.    


ORDER

Service connection for a bilateral foot disability, other than dyshidrosis, is denied.


REMAND

As for the issues remaining on appeal, the Board finds that additional development is necessary before appellate adjudication.

Bilateral Knee Disability

In a previous remand, the Board requested the examiner to determine whether the Veteran's left knee disability clearly and unmistakably existed prior to his period of active service, and if so, whether the disability clearly and unmistakably was not aggravated beyond the natural progression of the disability during his service.  Upon remand, the examiner opined that the Veteran's left knee injury was not aggravated by military service.  In so finding, the examiner noted that upon entrance, the Veteran noted having a left knee injury.  However, the entrance examination did not note a left knee condition upon entry, and the 2014 examiner did not indicate whether it was clear and unmistakable that the Veteran's left knee injury existed prior to service.  As such, remand is warranted for another opinion.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a claimant the right to compliance with the remand orders).

Bilateral Hip Disability

In July 2012, the Veteran was afforded a VA examination in relation to his bilateral hip claim.  At that time, the Veteran reported that he did not have any complaints related to his hips; rather, he attributed the pain to his low back.  As such, the examiner did not provide an opinion as to the Veteran's hip disability.  

As an initial matter, substantive appeal may only be withdrawn in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  Although the Veteran indicated to the VA examiner that his bilateral hip claim was actually part and parcel to his low back claim, this intention has not been conveyed to the Board in writing or at a hearing before the Board.  Because the regulations specifically provide for the two ways a veteran may withdraw a claim before the Board and do not specifically permit a veteran to withdraw a claim verbally unless at a hearing, the Board finds that the Veteran's appeal is still pending and has not been effectively withdrawn.  Accordingly, on remand, the RO must send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate his appeal.  If the Veteran decides that he does not want to withdraw his service connection claim for a bilateral hip disability, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of any hip disability the Veteran may have.

Low Back Disability

At the 2012 VA examination, the examiner provided a negative nexus for the Veteran's low back disability, reasoning that the entrance and discharge examinations did not document any back abnormalities.  However, the Board finds that this opinion is inadequate.  The 2012 examiner did not consider the Veteran's lay statements, in which he reported frequent, heavy lifting of objects.

The Board finds that another examination is necessary.  The examiner is to consider all evidence of record, including the Veteran's lay statements, and his post-service treatment records documenting a motor vehicle accident 1994.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any relevant VA treatment records and request any necessary authorizations to obtain private records.

2. Forward the Veteran's claims file to an appropriate examiner for records review and request that he or she provide an opinion with respect to the Veteran's bilateral knee condition.  The claims file and any pertinent evidence in Virtual VA/VBMS should be provided to the examiner for review and the examiner should note that it has been reviewed.  The examiner is asked to assume the Veteran is credible as to his reports of an in-service injury to his knees during basic training.  

After review of the file, the examiner should opine in response to the following questions:

a) Did a left knee injury clearly and unmistakably pre-exist the Veteran's entrance to active duty?  In answering this question, the examiner should not rely solely on the Veteran's Report of Medical History, in which the Veteran states that he has a pre-existing left knee injury.  

b) If the Veteran's left knee injury did clearly and unmistakably exist prior to his period of active duty, provide an opinion as to whether the disability clearly and unmistakably was not aggravated beyond the natural progression of the disability during his service. 

c) If the Veteran's left knee condition did not clearly and unmistakably exist prior to his service and for the Veteran's right knee disability, provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that a knee injury originated during or is etiologically related to his period of active duty.

d) If the Veteran's left knee condition is related to his period of active service, provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the right knee disability was caused or aggravated by the Veteran's left knee disability.

The examiner should provide a complete rationale for any opinions provided.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.  It is left to the examiner's discretion whether the Veteran should be physically examined again.

3. Contact the Veteran and his representative and determine whether the Veteran wishes to pursue his service connection claim for a bilateral hip disability.  If the Veteran wishes to withdraw his claim, the RO is to inform him of what is required to effectively withdraw a claim on appeal.  If the Veteran does not want to withdraw his claim, schedule him for an appropriate VA examination to determine the nature and etiology of any bilateral hip disability he may have.

4. Schedule the Veteran for a VA examination in relation to his low back disability claim.  The Veteran's claims file should be provided to the examiner for review and the examiner should note that it has been reviewed.  The examiner is asked to assume the Veteran is credible in his reports of in-service back pain due to heavy lifting.

After reviewing the file, the examiner should opine in response to the following question:

a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's low back disability had its onset during service or is otherwise etiologically related to his period of active service?

The examiner is to discuss the significance of the following medical evidence: (1) a 1982 back injury while picking up a tire; and (2) a 1994 motor vehicle accident.  The examiner should provide a complete rationale for any opinions provided.  

5. After completion of the above actions and any other necessary development, readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be given a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


